The Honorable W.H. "Dub" Arnold Circuit Judge P.O. Box 966 Arkadelphia, Arkansas 71923
Dear Judge Arnold:
This is in response to your request for an opinion concerning the disposition of leftover sales tax monies levied by Clark County for the construction of a new jail. You note that the sales tax was collected for a period of two years. All of the principal plus interest was used to pay for the construction of the jail, but some three years later, the county still has about $200,000.00 in interest and interest on interest leftover.
Your question is what can be done with the leftover money.
In Opinion No. 90-313, enclosed, it was noted that Arkansas Constitution, Art. 16, § 11 prohibits monies arising from a tax levied for one purpose from being used for any other purpose. This provision, as you note by referencing Opinion No. 91-005, appears to now be applicable to interest earned on taxes as well as principal tax dollars. Opinion No. 90-313, citing earlier opinions, concluded that the proper disposition of the funds should be determined by another election to relevy the excess funds. It is my opinion that this procedure should be followed as well, when all of the funds are interest monies. Of course, this conclusion is based upon the relevant statutes and existing case law surrounding the question. There appears to be no appellate cases directly on point.
Please review the enclosed opinion, and the authorities cited therein, and should you have any further questions, do not hesitate to contact my office.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb